Exhibit 10-20



[Energy East letterhead]



February 20, 2007



 

F. Michael McClain, Jr.
[address]

 

Dear Michael:

 

       As you are aware, in 2004 a new Section 409A was added to the Internal
Revenue Code by the American Jobs Creation Act of 2004 (the "Act"). The Act has
made significant changes in the tax law as it is applied to executive
compensation. In late September of 2005 the Internal Revenue Service published
proposed regulations relating to compliance with the Act. As a "key employee"
under the Act, if (a) severance payments and (b) continuation of group health
and welfare benefits (medical, dental, vision and life insurance) after
termination of employment are provided to you under the terms of your current
Amended and Restated Employment Agreement with Energy East Corporation and
Central Maine Power Company (collectively, the "Company") dated March 18, 1999
(the "Agreement") such payments and benefits must be provided in compliance with
the Act or an excise tax equal to 20% plus interest penalties (payable by you)
will be imposed on all such payments and benefits.

       Your Agreement provides that you will be entitled to certain severance
payments (including a Gross-Up payment for taxes if it is determined that
Section 4999 of the Internal Revenue Code is applicable) if your employment is
terminated prior to the expiration of the Term of the Agreement by the Company
for reasons other than Cause (other than your death or disability) or if you
resign for Good Reason, as those terms are defined in your Agreement. Pursuant
to the Agreement, severance payments would begin at the time of your separation
from employment and continue for the term set forth in your Agreement.

       If the severance payments provided for in your Agreement were made as
described therein, these payments could be subject to the excise tax and
penalties set forth in the Act and described above.

       Under the Act, one of the ways to avoid application of the excise tax and
interest penalties to severance due a "key employee" under the terms of an
employment agreement such as yours is to defer commencement of payment for six
(6) months after separation from employment. We have agreed that if you become
entitled to severance payments under Section 7.2 of your Agreement, the Company
will make a lump sum payment to you equal to the entire amount due over the Term
of the Agreement, in lieu of continuation of salary and benefits for the
remainder of the Term as provided in Section 7.2 of your Agreement.1 This lump
sum payment will be made six (6) months after your employment ends, and your
Agreement is amended to so provide.

       In addition, under the terms of your Agreement, if your employment is
terminated prior to the expiration of the Term of the Agreement by the Company
for reasons other than Cause (other than your death or disability) or you resign
for Good Reason, as those terms are defined in your Agreement, you would
continue to be a participant in the Company's group health and welfare plans for
active employees for a three (3) year period. Under the Act, continuation of
self-insured health and welfare benefits to key employees must be limited to the
remainder of the calendar year following termination and two (2) calendar years
thereafter. While you do not currently participate in the Company's self-insured
group health benefits, you maintain the right to elect coverage in the future in
accordance with the terms of the plan. Because you are a "highly compensated"
employee, continuation of self-insured group health in accordance with your
Agreement, could subject you (and all other "highly compensated" employees) to
additional taxes pursuant to the regulations governing self-insured group health
plans. In addition, Energy East Management Corporation's current group insurance
contracts do not permit participation by non-employees.

       In order to avoid non-compliance with the Act, additional taxes under the
regulations governing self-insured group health and welfare plans, and the
exclusions contained in Energy East Management Corporation's group insurance
contracts, your Agreement is amended to provide as follows:

I. 

If at the time of termination from employment you are (a) not eligible for post
retirement medical benefits and (b) are eligible for continuing group health and
welfare benefits under your Agreement, the Company will pay you, in a lump sum,
the value of its projected contributions for active employee group health and
welfare benefits for the three (3) year period in lieu of your continued
participation in the Company's group health plan for active employees. The lump
sum payment will be paid to you six (6) months after your termination date. You
will be eligible for COBRA continuation of and/or conversion privileges for
applicable benefits as provided by law immediately following termination.

II.

If at the time of termination from employment you are (a) eligible for post
retirement medical benefits and (b) are eligible for continuing group health and
welfare benefits under your Agreement, you will not be permitted to participate
in the Company's group health and welfare plans for active employees and the
Company will pay you, in a lump sum, the value of its projected contributions
for all group health (except medical benefits) and welfare plans for active
employees for the three year period in lieu of your continued participation in
those plans. The lump sum payment will be paid

1

  We have also agreed that the outplacement services benefit described in
Section 7.2 will now be a fixed amount of $10,000. The outplacement benefit will
be included in the lump sum payment, payable six (6) months after your
employment ends.



 

 

to you six (6) months after your termination date. You will be eligible for
COBRA continuation of and/or conversion privileges for applicable benefits as
provided by law immediately following termination. You may participate in the
Company's post retirement medical plan, in accordance with its terms.

 

       In all other respects, your Agreement remains in full force and effect.

       Please sign the acknowledgement and agreement set forth below and return
one original to me. The other original is for your file.

Very truly yours,

/s/ Richard R. Benson

 

Acknowledged and Agreed:

/s/ .F. Michael McClain             

Date: 2/26/07                        